
	

113 HR 5655 IH: Creating American Prosperity through Preservation Act
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5655
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Schock (for himself, Mr. Blumenauer, Mr. Kelly of Pennsylvania, and Mr. Kind) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand the rehabilitation credit, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Creating American Prosperity through Preservation Act.
		2.Increase in the rehabilitation credit for certain smaller projects
			(a)In generalSection 47 of the Internal Revenue Code of 1986 (relating to rehabilitation credit) is amended by
			 adding at the end the following new subsection:
				
					(e)Special rule regarding certain smaller projects
						(1)In generalIn the case of any qualified rehabilitated building or portion thereof—
							(A)which is placed in service after the date of the enactment of this subsection, and
							(B)which is a smaller project,subsection (a)(2) shall be applied by substituting 30 percent for 20 percent.(2)Maximum creditThe credit determined under this subsection with respect to any smaller project for all taxable
			 years shall not exceed $1,500,000.
						(3)Smaller project defined
							(A)In generalFor purposes of this subsection, the term smaller project means any qualified rehabilitated building or portion thereof if—
								(i)the qualified rehabilitation expenditures taken into account for purposes of this section (or would
			 have been so taken into account if this subsection had been in effect for
			 all prior periods) with respect to the rehabilitation are not over
			 $7,500,000, and
								(ii)no credit was allowed under this section for either of the 2 prior taxable years with respect to
			 such building.
								(B)Progress expendituresCredit allowable by reason of subsection (d) shall not be taken into account under subparagraph
			 (A)(ii)..
			(b)Effective DateThe amendment made by this section shall apply to periods after the date of the enactment of this
			 Act, under rules similar to the rules of section 48(m) of the Internal
			 Revenue Code of 1986 (as in effect on the day before the date of the
			 enactment of the Revenue Reconciliation Act of 1990).
			3.Addition of energy efficiency supplement to rehabilitation credit
			(a)In generalSubsection (a) of section 47 of the Internal Revenue Code of 1986 is amended by striking and at the end of paragraph (1), by striking the period at the end of paragraph (2) and inserting , and, and by adding at the end the following new paragraph:
				
					(3)2 percent of the qualified rehabilitation expenditures if the building is a qualified energy
			 efficient rehabilitated building..
			(b)Qualified energy efficient rehabilitated buildingSection 47 of such Code, as amended by section 2, is amended by adding at the end the following new
			 subsection:
				
					(f)Qualified energy efficient rehabilitated building
						(1)In generalThe term qualified energy efficient rehabilitated building means any building (and its structural components) if—
							(A)the building is a qualified rehabilitated building, and
							(B)
								(i)the rehabilitation is certified (in accordance with paragraph (4)) as being designed to achieve at
			 least a 30 percent energy use reduction in the building’s energy use, or
								(ii)the building meets the requirements of paragraph (2)(B)(ii) and is determined under paragraph
			 (2)(B) to achieve at least a 30 percent energy use reduction after being
			 rehabilitated.
								(2)Determination of energy use reductionFor purposes of paragraph (1)—
							(A)Design-based standards
								(i)Buildings within the scope of standard 90.1–2007If the building is within the scope of Standard 90.1–2007, the designed reduction in energy use
			 shall be determined using methods of calculation under paragraph (3) in
			 comparison to a reference building which meets the minimum requirements of
			 such standard.
								(ii)RESNET buildingsIf the building is within the scope of RESNET, the designed reduction in energy use shall be
			 determined using methods prescribed by the Secretary which are based on
			 the Residential Energy Services Network Technical Guidelines.
								(iii)Other buildingsIf neither clause (i) or (ii) apply to the building, the designed reduction in energy use shall be
			 determined using methods of calculation prescribed by the Secretary in a
			 manner which is consistent with principles under paragraph (3).
								(B)Measured reductions
								(i)In generalIn the case of buildings which meet the requirements of clause (ii), the taxpayer may determine the
			 reduction in energy usage by comparing the energy usage during the period
			 selected by the taxpayer under clause (ii)(I) with the energy usage during
			 the period selected by the taxpayer under clause (ii)(II).
								(ii)Building requirementsA building meets the requirements of this clause if—
									(I)the building is at least 75 percent occupied during any period (but not less than 12 months)
			 selected by the taxpayer which ends during the 5-year period ending on the
			 date that the rehabilitation begins, and
									(II)the building is at least 75 percent occupied during the comparable period selected by the tax-
			 payer which begins during the 5-year period beginning on the date that the
			 rehabilitation is completed.
									(iii)Energy star buildingsThe reduction in energy use for buildings within the scope of Energy Star Portfolio Manager may be
			 determined for purposes of this subparagraph by using the Energy Star
			 Portfolio Manager Buildings Benchmark Tool.
								(iv)Special rulesThe Secretary shall prescribe regulations which preclude the use of this subparagraph, or modify
			 the methods otherwise applicable under this subparagraph, in circumstance
			 where vacancies, changes in use, and other factors which might otherwise
			 yield in materially misleading results.
								(v)Year credit allowableIn the case of a building which is a qualified energy efficient rehabilitated building solely by
			 reason of this subparagraph, the increase in the credit under subsection
			 (a)(3) with respect to such building shall be taken into account for the
			 taxable year which includes the end of the period selected by the taxpayer
			 under clause (ii)(II) in lieu of the taxable year in which the
			 rehabilitated building is placed in service.
								(3)Methods of calculations
							(A)In generalThe Secretary, after consultation with the Secretary of Energy, shall promulgate regulations which
			 describe in detail methods for calculating and verifying energy and power
			 consumption and cost, based on Appendix G of Standard 90.1–2007 (or any
			 subsequent version of such Appendix which is in effect at the time of the
			 certification).
							(B)Computer software
								(i)In generalAny calculation under subparagraph (A) shall be prepared by qualified computer software.
								(ii)Qualified computer softwareFor purposes of subparagraph (A), the term qualified computer software means software—
									(I)which is included (at the time of the certification) on the published list of qualified software by
			 the Department of Energy,
									(II)which provides such information as the Secretary may require, including information that allows the
			 user to document the energy efficiency features of the building and its
			 projected annual energy costs, and
									(III)which provides standardized outputs for building energy performance and, to the maximum extent
			 practicable, relies on industry best practices and existing guidelines.
									(4)Certifications
							(A)In generalThe Secretary shall prescribe the manner and method for the making of certifications under this
			 subsection.
							(B)ProceduresThe Secretary shall include as part of the certification process procedures for inspection and
			 testing by qualified individuals described in subparagraph (C) to ensure
			 compliance of buildings with energy-savings plans and targets. Such
			 procedures shall be comparable, given the difference between commercial
			 and residential buildings, to the requirements in the Mortgage Industry
			 National Accreditation Procedures for Home Energy Rating Systems.
							(C)Qualified individualsIndividuals qualified to determine compliance shall be only those individuals who are recognized by
			 an organization certified by the Secretary for such purposes. For purposes
			 of the preceding sentence, an individual shall not be qualified with
			 respect to a building unless the individual is—
								(i)a registered professional engineer,
								(ii)not a direct employee of the owner of the commercial building or multifamily building, and
								(iii)licensed in the State in which such building is located.
								(5)Standard 90.1–2007For purposes of this subsection, the term Standard 90.1–2007 means Standard 90.1–2007 of the American Society of Heating, Refrigerating, and Air Conditioning
			 Engineers and the Illuminating Engineering Society of North America (or
			 any subsequent version of such Standard which is in effect at the time of
			 the certification).
						(6)Allocation of credit for tax-exempt propertyParagraphs (3) and (4) of section 50(b), and clause (v) of subsection (c)(2)(B), shall not apply to
			 those qualified rehabilitation expenditures that are taken into account
			 for purposes of certifying a building as a qualified energy efficient
			 rehabilitated building under this subsection. Any rehabilitation credit
			 which is allowable by reason of the preceding sentence may be assigned to
			 any other person, and such other person shall be treated as the taxpayer
			 with respect thereto.
						(7)CoordinationThe Secretary shall designate processes for tracking the numbers and locations of buildings
			 claiming the rehabilitation by reason of this subsection, as well as
			 providing information on projected and actual savings of energy and its
			 value over time in coordination with the Department of Energy.
						(8)RegulationsThe Secretary, after consultation with the Administrator of the Environmental Protection Agency and
			 the Secretary of the Interior, shall promulgate such regulations as may be
			 necessary or appropriate to carry out the purposes of this subsection,
			 including regulations—
							(A)to take into account new technologies regarding energy efficiency and renewable energy for purposes
			 of determining energy efficiency and savings under this subsection, and
							(B)to provide for a recapture of the credit determined under this subsection if the design referred to
			 in paragraph (1)(B) is not fully implemented..
			(c)Substantial rehabilitation requirement not To apply to energy efficiency supplementSubparagraph (A) of section 47(c)(1) of such Code (defining qualified rehabilitated building) is
			 amended by adding at the end the following new flush sentence:
				
					Clause (i) shall not apply to so much of the rehabilitation credit as is determined under
			 subsection (a)(3)..
			(d)Effective dates
				(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
				(2)Waiver of substantial rehabilitation requirementThe waiver of the requirement of section 47(c)(1)(A)(i) of the Internal Revenue Code of 1986 made
			 by section 47(f)(1)(A) of such Code, as added by this Act, shall apply
			 with respect to rehabilitations the physical work on which begins after
			 the date of the enactment of this Act.
				4.Modification to definition of qualified rehabilitation expenditure
			(a)In generalClause (i) of section 47(c)(2)(A) of the Internal Revenue Code of 1986 (relating to the definition
			 of qualified rehabilitation expenditures) is amended by striking or at the end of subclause (III), by striking subclause (IV), and by inserting after subclause (III)
			 the following new subclauses:
				
					(IV)rehabilitated building energy efficiency property, or
					(V)an addition or improvement to property described in subclause (I), (II), (III), or (IV), and.
			(b)Rehabilitated building energy efficiency propertySection 47(c)(2) of such Code is amended by adding at the end the following new subparagraph:
				
					(E)Rehabilitated building energy efficiency property
						(i)In generalFor purposes of subparagraph (A), the term rehabilitated building energy efficiency property means property which is certified as being—
							(I)affixed to, adjacent to, or integral to the provision of renewable energy to a qualified
			 rehabilitated building, or
							(II)installed as part of a plan designed to achieve any energy use reduction (within the meaning of
			 subsection (f)).Subparagraph (B)(i) shall not apply to rehabilitated building energy efficiency property.(ii)CertificationThe Secretary shall prescribe the manner and method for the making of certifications under clause
			 (i)..
			(c)EnlargementsClause (iii) of section 47(c)(2)(B) of such Code is amended by adding at the end the following new
			 sentence: The preceding sentence shall not apply to any rehabilitated building energy efficiency property
			 which is an addition or improvement to a building..
			(d)Effective dateThe amendments made by this section shall apply to qualified rehabilitated buildings placed in
			 service after the date of the enactment of this Act.
			5.Coordination of energy credit with rehabilitation credit
			(a)In generalParagraph (2) of section 48(a) of the Internal Revenue Code of 1986 is amended by striking
			 subparagraph (B).
			(b)Conforming amendmentsParagraph (2) of section 48(a) of such Code is amended—
				(1)by redesignating subparagraph (A)(ii) as subparagraph (B) and moving such subparagraph 2 ems to the
			 left,
				(2)by redesignating subclauses (I) through (IV) of subparagraph (A)(i) as clauses (i) through (iv),
			 respectively, and by moving such clauses 2 ems to the left, and
				(3)by striking so much of such paragraph as precedes 30 percent in the case of— and inserting the following:
					
						(2)Energy percentageThe energy percentage is—
							(A)30 percent in the case of—.
				(c)Basis reductionParagraph (3) of section 50(c) of such Code is amended by adding at the end the following new flush
			 sentence:
				In the case of property that qualifies for both the energy credit and the rehabilitation credit,
			 the preceding sentence shall be applied by substituting none for only 50 percent each place it appears..(d)Effective dateThe amendments made by this section shall apply to property placed in service after the date of the
			 enactment of this Act.
			6.Date by which building must be first placed in service
			(a)In GeneralSubparagraph (B) of section 47(c)(1) of the Internal Revenue Code of 1986 (relating to the date by
			 which building must be first placed in service) is amended—
				(1)by striking Building must be first placed in service before 1936 and inserting Date by which building must first be placed in service, and
				(2)by striking before 1936 and inserting no less than 50 years prior to the year in which qualified rehabilitation expenditures are taken
			 into account under subsection (b)(1).
				(b)Effective DateThe amendment made by this section shall apply to property placed in service after the date of the
			 enactment of this Act.
			7.Modifications regarding certain tax-exempt use property
			(a)In GeneralSubclause (I) of section 47(c)(2)(B)(v) of the Internal Revenue Code of 1986 (relating to
			 tax-exempt
			 use property) is amended by inserting and subclauses (I), (II), and (III) of section 168(h)(1)(B)(ii) shall not apply after thereof.
			(b)Effective DateThe amendments made by this section shall apply to property placed in service after the date of the
			 enactment of this Act.
			8.Special rules for dispositions of State historic tax credits
			(a)In generalPart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to items
			 specifically excluded from gross income) is amended by inserting after
			 section 139D the following new section:
				
					139E.Dispositions of State historic tax credits
						(a)Exclusion from income; basis reduction
							(1)In generalIn the case of a taxpayer who receives a State historic tax credit and transfers such credit by
			 sale, allocation, or otherwise, or receives a refund of all or a portion
			 of such credit—
								(A)no portion of the net proceeds of such allocation, disposition, or refund of such credit shall
			 constitute income to such taxpayer under section 61(a), and
								(B)the taxpayer's basis in the property with respect to which the State historic tax credit is allowed
			 shall be reduced as determined under paragraph (2).
								(2)Determination of reduction in basisThe reduction in basis under paragraph (1) shall be applied—
								(A)first, against the basis in the land,
								(B)second, against so much of the basis of any building or interest therein as was not treated as a
			 qualified rehabilitation expenditure by reason of clause (ii) or (iii) of
			 section 47(c)(2)(B), and
								(C)third, against the remaining basis in the property.
								(D)Adjustment in basis of interest in partnership or s corporationThe adjusted basis of—
									(i)a partner’s interest in a partnership, or
									(ii)stock in an S corporation (as defined in section 1361(a)(1)),shall be appropriately adjusted to take into account adjustments made under this subsection in the
			 basis of property held by the partnership or S corporation (if any).(b)Election To include in income
							(1)In generalIn the case of a taxpayer elects to have this subsection apply—
								(A)the net proceeds of the allocation, disposition, or refund described in subsection (a) received by
			 such taxpayer shall constitute income to such taxpayer under section
			 61(a), and
								(B)subsection (a)(1)(B) shall not apply.
								(2)Making of electionAn election under this subsection shall be made at such time and in such manner as the Secretary of
			 the Treasury may by regulation prescribe. Such election shall apply for
			 the taxable year for which it is made and for all subsequent taxable years
			 and may be revoked only with the consent of the Secretary of the Treasury.
							(c)Effect on qualified rehabilitation expenditures and rehabilitation creditsFor purposes of determining the rehabilitation credit allowable to a taxpayer under section 47, the
			 transfer or allocation of State historic tax credits with respect to any
			 property by a taxpayer shall not affect or reduce the amount of qualified
			 rehabilitation expenditures (as defined in section 47(c)(2)) incurred in
			 connection with such property, nor shall such transfer or disposition, nor
			 any basis adjustments under subsection (a), be treated as an early
			 disposition of investment credit property for purposes of the recapture
			 provisions of section 50.
						(d)State historic tax credits definedFor purposes of this section, the term State historic tax credit means any credit against State or local tax liabilities which—
							(1)is allowable under the laws of any State or political subdivision thereof to a taxpayer with
			 respect to expenditures made for the rehabilitation of property identified
			 by such laws, and
							(2)can be allocated, disposed, or refunded under such laws..
			(b)Clerical amendmentThe table of sections for such part III is amended by inserting after the item relating to section
			 139E the following new item:
				
					Sec. 139E. Dispositions of State historic tax credits..
			(c)Effective DateThis section shall apply to transfers or dispositions made, or refunds received, after the date of
			 the enactment of this Act.
			
